


M&F WORLDWIDE CORP.

2008 Long Term Incentive Plan

ARTICLE 1. ESTABLISHMENT AND PURPOSE

1.1

Establishment. The M&F Worldwide Corp. 2008 Long Term Incentive Plan is
established effective as of January 1, 2008, subject to approval by the
Company’s shareholders. Awards may be made under the Plan prior to shareholder
approval of the Plan so long as such Awards are subject to such shareholder
approval. Awards may be made under the Plan until December 31, 2013, unless the
Plan is terminated earlier by the Board. Subject to other applicable provisions
of the Plan, all Awards made under the Plan prior to such termination of the
Plan shall remain in effect until such Awards have been satisfied or terminated
in accordance with the Plan and the terms of such Awards.

1.2

Purpose. The purpose of the Plan is to foster and promote the long-term
financial success of the Company and increase shareholder value by:
(a) strengthening the Company’s capability to develop and maintain a management
team; (b) motivating superior performance by means of long-term performance
related incentives linked to business performance of the Company or an
Affiliate; (c) attracting and retaining qualified personnel by providing
incentive compensation opportunities competitive with other similar companies;
and (d) enabling officers and other key employees to participate in the
long-term growth and financial success of the Company or an Affiliate.

ARTICLE 2. DEFINITIONS

The following Sections of this Article provide terms used in this Plan, and
whenever used herein in a capitalized form, the terms shall be deemed to have
the meanings set forth in this Article. In addition, certain other terms used in
the Plan but not specifically defined in this Article have the definitions given
to them in the first place in which they are used.

2.1

“Affiliate” means any corporation, partnership, limited liability company,
association, joint-stock company, trust, unincorporated association or other
entity (other than the Company) that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company, including the subsidiaries of the Company and other entities controlled
by such subsidiaries.

2.2

“Award” means a grant under the Plan, based upon criteria specified by the
Committee. Awards shall be subject to the terms and conditions of the Plan and
shall be evidenced by an Award Agreement containing such additional terms and
conditions as the Committee shall deem desirable.

2.3

“Award Agreement” means any agreement, letter or other instrument by which an
Award is granted to a Participant.

 

 

--------------------------------------------------------------------------------






2.4

“Award Cycle” means any period designated in an Award Agreement as an “Award
Cycle.”

2.5

“Award Term” means the period designated in an Award Agreement as the “Award
Term.”

2.6

“Board” means the Board of Directors of the Company.

2.7

“Cause” with respect to any Participant, shall have the meaning set forth in any
employment agreement between such Participant and the Company or an Affiliate.
Absent such term in any such agreement, and in the case of other Participants
who do not have such an agreement, “Cause” shall mean the following: (i)
continued neglect by the Participant of the Participant’s duties to the Company
or its Subsidiaries, (ii) continued incompetence or unsatisfactory attendance,
(iii) conviction of any felony, (iv) violation of the rules, regulations,
procedures or instructions relating to the conduct of employees, directors,
officers and/or consultants of the Company, (v) willful misconduct by the
Participant in connection with the performance of any material portion of the
Participant’s duties to the Company or its Subsidiaries, (vi) breach of
fiduciary obligation owed to the Company or commission of any act of fraud,
embezzlement, disloyalty or defalcation, or usurpation of a Company opportunity,
(vii) breach of any provision of an employment agreement or an Award agreement
with the Company or its Subsidiaries, including any non-competition,
non-solicitation and/or confidentiality provisions, (viii) any act that has a
material adverse effect upon the reputation of and/or the public confidence in
the Company, (ix) failure to comply with a reasonable order, policy or rule that
constitutes material insubordination, (x) engaging in any discriminatory or
sexually harassing behavior or (xi) using, possessing or being impaired by or
under the influence of illegal drugs or the abuse of controlled substances or
alcohol on the premises of the Company or any of its subsidiaries or affiliates
or while working or representing the Company or any of its subsidiaries or
affiliates. A termination for Cause by the Company of any of the events
described in clauses (i), (ii), (iv), (ix), (x) and (xi) shall only be effective
on 15 days advance written notification, providing the Participant the
opportunity to cure, if reasonably capable of cure within said 15-day period;
provided, however, that no such notification is required if the Cause event is
not reasonably capable of cure or the Board determines that its fiduciary
obligation requires it to effect a termination of the Participant for Cause
immediately.

2.8

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

2.9

“Committee” means the Compensation Committee of the Board or other committee
authorized by the Board to administer the Plan

2.10

“Company” means M&F Worldwide Corp., a Delaware corporation, and includes any
successor or assignee corporation or corporations into which the

 

 

2

 

--------------------------------------------------------------------------------






Company may be merged, changed or consolidated, any corporation for whose
securities the securities of the Company shall be exchanged, and any assignee of
or successor to substantially all of the assets of the Company.

2.11

“Disability” means “Disability” as defined in any existing employment agreement
between a Participant and the Company or an Affiliate, or, in the absence of
such an employment agreement, a mental or physical illness that entitles the
Participant to receive benefits under the long-term disability plan of the
Company, or if there is no such plan or the Participant is not covered by such a
plan or the Participant is not an employee of the Company, a mental or physical
illness that renders a Participant totally and permanently incapable of
performing the Participant’s duties for the Company, as determined by the
Committee. The determination of Disability for purposes of this Plan shall not
be construed to be an admission of disability for any other purpose.

2.12

“EBITDA” means earnings before interest, taxes, depreciations and amortization,
or as specified in any Award Agreement.

2.13

“Eligible Employee” means an Employee who is employed or serves in a position or
capacity designated by the Committee as eligible to participate in the Plan.

2.14

“Employee” means any person who is considered to be an employee of the Company
or an Affiliate pursuant to its personnel policies.

2.15

“Participant” means an Eligible Employee who satisfies the eligibility
conditions of the Plan and who has been selected by the Committee for
participation in the Plan.

2.16

“Payment Value” means the amount designated as the “Payment Value” in an Award
Agreement.

2.17

“Payout” means the actual amount to be distributed under the Plan to a
Participant with respect to the Award Term or an Award Cycle.

2.18

“Performance Goals” means the level of performance for the Award Term or Award
Cycle, as determined by reference to one or more of the Performance Measures,
the attainment of which results in a right (subject to the provisions of the
Plan and the Award Agreement) to receive a Payout for the Award Term or an Award
Cycle.

2.19

“Performance Measures” mean the particular performance measures for the Award
Term or an Award Cycle determined in the discretion of the Committee, based upon
the Committee’s determination of the goals that will further the Company’s
corporate objectives. Performance Measures may (i) be based on performance goals
for the Company, any Affiliate or any division of the Company or an Affiliate,
(ii) be relative or absolute and (iii) include sales; cash flow; cash flow from
operations; operating profit or income; net income; operating margin;

 

 

3

 

--------------------------------------------------------------------------------






net income margin; return on net assets; economic value added; return on total
assets; return on common equity; return on total capital; total shareholder
return; revenue; revenue growth; EBITDA; EBITDA growth; cumulative EBITDA over a
period fixed by the Committee; basic earnings per share; diluted earnings per
share; funds from operations per share and per share growth; cash available for
distribution; cash available for distribution per share and per share growth;
share price performance on an absolute basis and relative to an index of
earnings per share or improvements in the Company’s or an Affiliate’s (or any
division thereof’s) attainment of expense levels; implementing or completion of
critical projects; or other reasonable criteria established by the Committee.
Unless otherwise specifically defined in the Plan, the foregoing criteria shall
have any reasonable definitions that the Committee may specify, which may
include or exclude any or all of the following items as the Committee may
specify: extraordinary, unusual or non-recurring items; effects of accounting
changes; effects of financing activities; expenses for restructuring or
productivity initiatives; other non-operating items; spending for acquisitions;
effects of divestitures; and effects of litigation activities and settlements.

2.20

“Plan” means the M&F Worldwide Corp. 2008 Long Term Incentive Plan, as herein
set forth and as may be amended from time to time.

2.21

“Termination of Employment” means the occurrence of any act or event whether
pursuant to an employment agreement or otherwise that actually or effectively
causes or results in the person’s ceasing, for whatever reason, to be an officer
or employee of the Company and its Affiliates, including, without limitation,
death, Disability, dismissal, resignation, or separation from employment as a
result of the discontinuance, liquidation, sale or transfer by the Company and
or any Affiliate of a business such entity owns or operates.

ARTICLE 3. ADMINISTRATION

3.1

Committee. The Plan shall be controlled, managed and administered by the
Committee, which shall consist of two or more members. Each member of the
Committee shall be a “Non-employee Director” as that term is defined by
Rule 16b-3 promulgated under the Securities Exchange Act of 1934 (the “Exchange
Act”) or any similar rule which may subsequently be in effect (“Rule 16b-3”) and
shall be an “outside director” within the meaning of Section 162(m)(4)(C)(i) of
the Code and the Treasury Regulations promulgated thereunder. The Committee
shall have the discretion to interpret the provisions of the Plan, and its
interpretations and determinations shall be final and binding on all persons,
including the Company, all Affiliates and Participants. The Committee may, from
time to time, adopt rules or guidelines with respect to the administration of
the Plan and the rights granted hereunder which are consistent with the
provisions of the Plan and may amend any and all rules or guidelines previously
established. No determination or decision of the Committee shall be subject to
de novo court review if the procedures of this Article have been followed by the
Committee. Subject to the express provisions of the Plan and to

 

 

4

 

--------------------------------------------------------------------------------






the extent not inconsistent with the provisions of Section 162(m) of the Code
and the Treasury Regulations promulgated thereunder regarding performance-based
compensation, the Committee may, from time to time, delegate or allocate the
performance of any part or all its ministerial duties under the Plan as it
considers desirable to such person or persons as it may select. All costs of
Plan administration will be paid by the Company.

3.2

Powers of Committee. For purposes of the Plan, the Committee’s powers shall
include, but not be limited to, the following authority, in addition to all
other powers provided by, or necessary to administer, the Plan:

 

3.2.1

to determine the Award Cycle(s), Award Term, Payment Value, Performance Goals,
Performance Measures and other criteria for which the Committee has discretion
under the Plan;

 

3.2.2

to select or designate, for the Award Term or any Award Cycle, the Eligible
Employees (if any) to become Participants under the Plan;

 

3.2.3

to determine the terms and conditions of any Awards granted hereunder and to
adjust the terms and conditions of any Award under the provisions of the Plan;

 

3.2.4

to provide for the forms of Award Agreement to be utilized in connection with
the Plan;

 

3.2.5

to determine the Payout to a Participant and any other right to compensation
under the Plan;

 

3.2.6

to appoint such agents, counsel, accountants, consultants, claims administrator
and other persons as may be necessary or appropriate to assist in administering
the Plan;

 

3.2.7

to sue or cause suit to be brought in the name of the Plan or the Company;

 

3.2.8

to determine whether and with what effect an individual has incurred a
Termination of Employment;

 

3.2.9

to obtain from Participants such information as is necessary for the proper
administration of the Plan;

 

3.2.10

to execute and file such returns and reports as may be required with respect to
the Plan; and

 

3.2.11

to make any adjustments or modifications permitted under the provisions of the
Plan.

 

 

5

 

--------------------------------------------------------------------------------






ARTICLE 4. PARTICIPATION, PERFORMANCE MEASURES AND PERFORMANCE GOALS

4.1

Participation. The Committee shall select which Eligible Employees will become
Participants in the Plan during any given fiscal year the Plan is in effect. The
Committee may consider any factors it deems pertinent in selecting an Eligible
Employee as a Participant. Upon the selection of the Participants, the Committee
shall provide the notices described in Section 4.6 below. A person will become a
Participant only upon returning to the Company a signed, written Award Agreement
received from the Committee stating the person is a Participant and providing
such additional information the Committee deems relevant, including the Award
Term and, if applicable, the Award Cycle(s).

4.2

Participation of Newly Hired Employees. Except as provided in the sole
discretion of the Committee, an individual must be an Eligible Employee as of
the beginning of an Award Term in order to be selected as a Participant. If an
individual first becomes an Eligible Employee after the beginning of an Award
Term, the Committee may, in its discretion, designate such new Eligible Employee
as a Participant. Unless the Committee, in its sole discretion, determines
otherwise, all amounts payable under this Plan to such Participant for the Award
Term shall be pro-rated with respect to the date he or she first became an
Eligible Employee or such later date as designated by the Committee. The
Committee may make such adjustments as it deems appropriate in order to
effectuate this Section.

4.3

Payout Amounts. The Payouts that a Participant is entitled to receive under the
Plan for an Award Term or an Award Cycle, upon the achievement of the
Performance Goals, will be based upon a pre-determined percentage of the Payment
Value. Such percentages will be set forth in an Award Agreement.

4.4

Performance Measures. The Committee shall establish one or more Performance
Measures for the Award Term or an Award Cycle. It is the intent of the Committee
that the Performance Goals and Performance Measures established for the Award
Term or an Award Cycle will not change during such period. However, certain
circumstances identified at the discretion of the Committee may warrant a
modification to the Performance Goals and Performance Measures. These
circumstances would include, but not be limited to, unforeseen events such as
changes in law, regulations, or rulings; changes in accounting principles or
practices; or a merger, acquisition, divestiture or other significant
transaction. Participants will be notified of any such modification as soon as
practicable. Different Performance Measures and/or Performance Goals may be
awarded to similarly situated Participants, and the Performance Measures and
Performance Goals awarded to one Participant shall not have an effect on or in
any way limit the Performance Measures and Performance Goals awarded to any
other Participant.

 

 

6

 

--------------------------------------------------------------------------------






4.5

Performance Goals. For any Performance Measure established by the Committee, the
Committee shall establish the levels of the Performance Goals. After
establishing the Performance Goals for a Performance Measure, the Committee
shall have the discretion, where practicable, to provide that the amounts
payable in respect of the Performance Goals shall be prorated if the actual
performance for the Award Term is between the Performance Goals established by
the Committee.

4.6

Notice of Participation. After an Eligible Employee has been designated as a
Participant, the Committee shall provide such Participant with an Award
Agreement setting forth the Payment Value, the Award Term, the Award Cycle(s)
during the Award Term, if any, the Performance Measure(s) and the Performance
Goal(s).

ARTICLE 5. CALCULATING THE PAYOUT

5.1

General. As soon as practicable following the end of the Award Term or an Award
Cycle, as applicable, the Committee shall calculate the Payout to each
Participant based upon the actual performance of the Company and the Performance
Measure(s), Performance Goal(s) and Payment Values for such period.

5.2

The Payout. The actual Payout amount to be distributed with respect to an Award
Term or Award Cycle, as applicable, may range over a set of compensation values
determined by the Committee, as further described in this Section and in an
Award Agreement. The amount payable to a Participant shall not exceed the
Maximum Payment applicable to such Participant. If the actual performance during
the Award Term or an Award Cycle, as applicable, shall be less than the
Performance Goal(s) for any Performance Measure(s), the Payout shall be zero.

ARTICLE 6. PAYMENT OF BENEFITS

6.1

Normal Payout. Except as otherwise provided in the Plan or an Award Agreement,
and subject to the condition of continued employment with the Company or an
Affiliate, as set forth in Section 6.2 below, the Payout to a Participant for
the Award Term or an Award Cycle shall be made on or about the date that is two
and one-half months following the close of the Award Term or such Award Cycle in
the form described in Section 6.5; provided, however, that the Committee may, in
its discretion, defer payment until audited financial data is available (but in
any event no later than the end of the calendar year after such Award Term or
Award Cycle ends) unless such deferral would cause any such payment to be
subject to additional taxes pursuant to Code Section 409A. Except as otherwise
provided in the subsequent Sections of this Article 6 or in an Award Agreement,
each Participant shall receive a payment equal to the full value of his or her
Payout for the Award Term or applicable Award Cycle. Payouts under this Section
6.1 are conditioned upon the Participant’s compliance with any

 

 

7

 

--------------------------------------------------------------------------------






non-compete, non-solicitation and/or confidentiality provision in any written
agreement or policy between the Participant and the Company or its subsidiaries
and Affiliates. Unless the Committee provides otherwise in writing, upon the
date of any violation of any such non-compete, non-solicitation and/or
confidentiality provision, the person shall immediately cease to be a
Participant, and any amount not yet distributed to such Participant under this
Section 6.1 shall immediately and automatically be forfeited, whether or not
such violation results in a Termination of Employment with the Company during
the Award Term, in addition to any other rights and remedies available to the
Company or an Affiliate as set forth in such Participant’s Award Agreement.

6.2

Forfeiture. Unless an applicable Award Agreement provides otherwise, if a
Participant initiates a Termination of Employment with the Company for any
reason other than for death or due to Disability, or the Participant incurs a
Termination of Employment for Cause, unless the Committee provides otherwise in
writing, the Participant shall immediately cease to be a Participant, and any
amount not yet distributed to such Participant under Section 6.1 shall
immediately and automatically be forfeited, whether or not such Termination of
Employment occurs before the end of the Award Term.

6.3

Disability or Death. Unless an applicable Award Agreement provides otherwise, a
Participant’s Termination of Employment with the Company under the circumstances
set forth in this Section 6.3 shall not result in the forfeiture of the
Participant’s Payout or the right to receive a Payout under the Plan: Unless an
applicable Award Agreement provides otherwise, if the Participant incurs a
Termination of Employment with the Company that is the result of the
Participant’s death or Disability, then, on the date the Payout would have been
made if the Participant had not incurred a Termination of the Employment prior
to that date, the Participant shall receive a payment equal to the Payout
multiplied by a fraction, the numerator of which is the number of days from
January 1, 2008 through the date on which the Participant incurred a Termination
of Employment and the denominator of which is the number of days in the Award
Term or Award Cycle, as applicable.

6.4

Form of Payment. Any Payout shall be made in cash in a single lump sum.

6.5

Deferral of Payout. If so permitted by the Committee, a Participant may elect to
defer receipt of all or a portion of a Payout pursuant to the terms of any
deferred compensation plan maintained by the Company or an Affiliate in which
such Participant participates or as otherwise permitted by the Committee.

ARTICLE 7. AMENDMENT OR TERMINATION

7.1

Amendment or Termination. The Board or the Committee may amend, alter, or
terminate the Plan at any time, but no amendment, alteration or termination
shall be made which would impair the rights of a Participant under an Award
theretofore granted without the Participant’s consent, except such an amendment

 

 

8

 

--------------------------------------------------------------------------------






(a) made to cause the Plan to comply with applicable law (including without
limitation, Section 409A of the Code), or (b) made to permit the Company a
deduction under applicable tax law. The Committee may amend, alter or
discontinue the terms of any Award theretofore granted, prospectively or
retroactively, on the same conditions and limitations (and exceptions to
limitations) as apply to the Board, and further subject to any approval or
limitations the Board may impose.

ARTICLE 8. GENERAL PROVISIONS

8.1

Nonalienation of Plan Benefits. A Participant or beneficiary may not sell,
assign, margin, transfer, pledge, encumber, convey, gift, hypothecate or
otherwise dispose of any interest in a Payout or the right to receive Payout
under this Plan, either voluntarily or involuntarily, except by will, by the
laws of descent or distribution, or as set forth in Section 6.3 above.

8.2

No Employment Rights. Under no circumstances shall the terms of employment of
any Participant be modified or in any way affected by the establishment or
continuance of this Plan. The maintenance of this Plan shall not constitute a
contract of employment. The Plan will not give any Participant a right to be
retained in the employment of the Company or its Affiliates.

8.3

No Personal Liability. To the extent permitted by law, no person (including any
member of the Committee or any present or former employee of the Company) shall
be personally liable for any act done or omitted to be done in good faith in the
administration of the Plan.

8.4

Final Decisions. Any ruling, regulation, procedure or decision of the Committee
shall be conclusive and binding upon all persons affected by this Plan.

8.5

Withholding of Taxes. The Company shall deduct from any Payout such amount as
the Company, in its sole discretion, deems proper to protect it against
liability for the payment of taxes, and out of the money so deducted, the
Company may discharge any such liability and pay the amount remaining to the
Participant or his or her beneficiary, as the case may be.

8.6

Applicable Law. The Plan and all Awards made and actions taken under the Plan
shall be governed by and construed in accordance with the laws of the State of
Delaware and any applicable subdivision thereof. The Plan shall be construed to
comply with all applicable laws and to avoid liability to the Company or a
Participant.

8.7

Successors. The Plan is binding on all persons entitled to benefits hereunder
and their respective heirs and legal representatives, on the Committee and its
successor, and on the Company and its successor, whether by way of merger,
consolidation, purchase or otherwise.

 

 

9

 

--------------------------------------------------------------------------------






8.8

Severability. If any provision of the Plan shall be held illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be enforced as if the invalid
provisions had never been set forth herein.

8.9

Provisions Relating to Code Section 162(m). The Plan and any Award to any
Participant who is (or who, in the judgement of the Committee, could reasonably
be expected at the time of any payment of the Award to be) a “Covered Employee”
(as defined in Section 162(m)(3) of the Code) (any such Participant, an
“Applicable Participant”) under the Plan shall be administered, and the
provisions of the Plan and each Award Agreement with an Applicable Participant
shall be interpreted, in a manner consistent with the requirements of Code
Section 162(m) and the Treasury Regulations promulgated thereunder. If any
provision of the Plan or any Agreement relating to an Award to such a
Participant does not comply or is inconsistent with the requirements of Code
Section 162(m)(4)(c) and the Treasury Regulations promulgated thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such applicable requirements, if any such construction or deemed
amendment can satisfy Code Section 162(m) and the Treasury Regulations
promulgated thereunder. In addition, the following provisions shall apply to the
Plan or an Award to the extent necessary to avoid the disallowance of a tax
deduction for the Company or an Affiliate:

 

8.9.1

Not later than the date required or permitted for “qualified performance-based
compensation” under Code Section 162(m) and the Treasury Regulations promulgated
thereunder, the Committee shall determine the Participants who are Applicable
Participants who will receive Awards that are intended as qualified
performance-based compensation and the amount or method for determining the
amount of such compensation. Any Award intended to constitute qualified
performance-based compensation shall be designated in writing as such by the
Committee at the time it is granted.

 

8.9.2

For Awards that are designated as “performance-based compensation” (as that term
is used in Code Section 162(m)) in accordance with Section 8.9.1 above, no more
than $10,000,000 (the “Maximum Payment”) may be subject to any such Award
granted to any Applicable Participant and payable with respect to the Award’s
entire Award Term. In the manner required by Code Section 162(m) and the
Treasury Regulations promulgated thereunder, the Committee shall, promptly after
the date on which the necessary financial and other information for the Award
Term or an Award Cycle becomes available, certify the extent to which
Performance Goals have been achieved with respect to any Award intended to
qualify as “performance-based compensation” under Code Section 162(m) and the
Treasury Regulations promulgated

 

 

10

 

--------------------------------------------------------------------------------






thereunder. In addition, the Committee may, in its discretion, reduce or
eliminate the amount of any Award payable to any Participant, based on such
factors as the Committee may deem relevant, but the Committee may not increase
the amount of any Award payable to any Participant above the amount established
in accordance with the relevant Performance Goals with respect to any Award
intended to qualify as “performance-based compensation” under Code Section
162(m) and the Treasury Regulations promulgated thereunder.

 

8.9.3

Notwithstanding any other provision of this Plan to the contrary (including,
without limitation, Section 4.5), with respect to any Award granted to an
Applicable Participant: (i) the Performance Goals and Performance Measures
established for the Award Term or an Award Cycle shall not change during such
period but may be adjusted to take into account significant corporate events
(including mergers, acquisitions and divestitures), and (ii) the terms of the
award shall specify at the time of grant whether amounts payable pursuant to the
Award will or will not be prorated if actual performance for the Award Term is
between the applicable Performance Goals established by the Committee.

8.10

Unsecured Interest. No Participant in the Plan shall have any interest in any
fund or specific asset of the Company by reason of the Plan. No trust fund shall
be created in connection with the Plan or any Payout thereunder, and there shall
be no required funding of amounts, which may become payable to any Participant.

8.11

Offset. Any amounts owed to the Company by the Participant of whatever nature
may be offset by the Company from the value of any Payout due under this Plan,
and no Payout shall be made under this Plan unless and until all disputes
between the Company and the Participant have been fully and finally resolved and
the Participant has waived all claims to such against the Company.

8.12

Indemnification. The officers, directors and employees of the Company, as well
as the Committee members, shall be indemnified and held harmless by the Company
against and from any and all loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by them in connection with or resulting from
any claim, action, suit, or proceeding to which they may be a party or in which
they may be involved by reason of any action taken or failure to act under this
Plan and against and from any and all amounts paid by them in settlement (with
the Company’s written approval) or paid by them in satisfaction of a judgement
in any such action, suit or proceeding. The foregoing provision shall not be
applicable to any person if the loss, cost, liability or expense is due to such
person’s gross negligence or willful misconduct.

 

 

11

 

--------------------------------------------------------------------------------






8.13

Obligation. The Plan shall be sponsored by the Company and administered by the
Committee, provided however that the obligation for the payment of the Payout,
if any, shall be solely an obligation of Harland Clarke Holdings Corp., (a
subsidiary of the Company) and the Company shall not have any obligation for any
payment with respect to the Plan.

8.14

Headings. The headings contained in this Plan are for reference purposes only
and shall not affect the meaning or interpretation of this Plan.

8.15

Gender and Number. Words denoting the masculine gender includes the feminine
gender, and the singular shall include the plural and the plural shall include
the singular wherever required by the context.

8.16

Section 409A. This Plan is intended to comply with the rules regarding deferred
compensation codified as Section 409A of the Code, and shall be limited,
interpreted and construed in a manner consistent with such intent. The Committee
can adjust the form and timing of award payments in its sole discretion if it
believes such adjustments are necessary or advisable to avoid accelerated or
additional tax under Section 409A of the Code. In no event whatsoever shall the
Company or any of its Affiliates be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

 

 

12

 

--------------------------------------------------------------------------------